Citation Nr: 9925301	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-31 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
separation of the left (minor) acromioclavicular joint.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active naval service from November 1989 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
rating for residuals of a separation of the left (minor) 
acromioclavicular joint.  The veteran testified at a personal 
hearing before a hearing officer at the RO in September 1997.  
In an April 1998 Supplemental Statement of the Case (SSOC), 
the hearing officer confirmed the denial of the veteran's 
claim.  

The Board notes that, in his July 1996 substantive appeal, 
the veteran indicated that he wished to be scheduled for a 
personal hearing before a Member of the Board at the local 
office.  In a subsequent statement, dated in July 1997, he 
clarified that he desired a hearing at the RO before a 
hearing officer, not before a Member of the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's residuals of a separation of the left 
(minor) acromioclavicular joint are manifested by limitation 
of flexion to approximately 80 degrees; limitation of motion 
to 25 degrees from the side is not shown, and there were no 
additional factors affecting limitation of motion noted.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a 
separation of the left (minor) acromioclavicular joint have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records demonstrate that the veteran 
separated his left acromioclavicular joint in a motor vehicle 
accident in June 1993.  It was treated with pain medication 
and physical therapy.  

At a VA general medical examination in February 1994, the 
veteran complained of occasional left shoulder pain.  The 
examiner observed that the veteran was able to remove his 
shirt and T-shirt without difficulty.  It was noted that he 
was right-handed.  Clinical evaluation revealed that the left 
shoulder was a little weak, but there were no deformities.  
Range of motion of the left shoulder was flexion to 65 
degrees; extension to 20 degrees; abduction to 75 degrees; 
internal rotation to 30 degrees; and external rotation to 40 
degrees.  Arthralgia of the left shoulder was diagnosed.  

A March 1994 VA radiology report revealed that X-rays of the 
veteran's left shoulder showed a questionable slight 
elevation of the distal portion of the clavicle in relation 
to the acromial process.  There was no evidence of recent 
fractures or dislocations.  

VA outpatient treatment reports, dated from March 1994, to 
March 1996, revealed that the veteran was occasionally seen 
for complaints of left shoulder pain.  

At a personal hearing before a hearing officer at the RO in 
September 1997, the veteran testified that his shoulder 
dislocated often and he had to manipulate it back in place.  
He indicated that he worked as a computer operator, but 
occasionally had to lift packages above his head, which was 
difficult.  He had missed approximately one week of work in 
the past year due to his shoulder disability, and 
occasionally had to leave early because of the pain.  He also 
had difficulty dressing and bathing, and noticed reduced grip 
strength.  He took Tylenol and Darvocet for the pain.  
Surgery had been recommended, but he has declined that option 
at this time.  

At a VA orthopedic examination in November 1997, the veteran 
reported that the intensity and duration of the pain in his 
left shoulder had substantially increased since the last 
examination.  He related that he had no pain-free days, and 
was unable to participate in any sports.  Occasionally, it 
affected his ability to work; however, his job consisted 
mostly of paperwork.  He also believed that the shoulder had 
gotten much weaker, as he had greater difficulty with general 
house maintenance chores and lifting his daughter.  Sometimes 
he required assistance pulling a shirt over his head, but all 
other activities of daily living, e.g., shaving, bathing, 
eating and driving, were unaffected.  

The examiner observed that the veteran was hardly able to 
move the left shoulder when he removed his shirt.  Inspection 
of the left shoulder revealed a conspicuous listing of 
approximately an inch-and-a-half to two inches, compared to 
the right shoulder.  There was mild atrophy of the 
musculature of the left shoulder.  The examiner remarked that 
motion of the left shoulder was painfully restricted in all 
directions.  He requested that Physical Therapy chart the 
veteran's range of motion, and suggested that an MRI might be 
warranted.  Chronic left shoulder pain was diagnosed.  

A VA Physical Therapy report, dated in January 1999, 
indicated that the veteran's range of motion of the left 
shoulder was flexion to 80 degrees; extension to 20 degrees; 
abduction to 75 degrees; internal rotation to 30 degrees; and 
external rotation to 20 degrees.  

A February 1999 report, from the Mid-Atlantic Open MRI of 
Altoona, indicated that an MRI of the veteran's left shoulder 
did not show any signs of a rotator cuff tear.  The 
acromioclavicular joint was unremarkable, and there were no 
osseous lesions in the left humerus or scapula.  There was no 
retraction of the tendon substance, and no fluid collection 
in the subacromial and subdeltoid bursa.  The distal 
subscapularis tendon and the posterior glenoid labrum were 
grossly intact.  There were no signs of os acromiale, or 
subacromial or infraclavicular spurs.  There was suspicion of 
a labral tear in the anterior glenoid labrum on the axial 
gradient; however, this could not be assessed on the scan.  
The radiologist suggested an arthrogram.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Arms v. 
West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability;
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The rating decisions in the claims file reflect that the 
veteran's left shoulder disability is, at present, evaluated 
under the provisions of Diagnostic Code (DC) 5201 of VA's 
Schedule for Rating Disabilities, at 38 C.F.R. § 4.71a.  DC 
5201 pertains to "limitation of motion of the arm."  
Limitation of motion of either arm at the shoulder level is 
assigned a 20 percent disability rating.  Limitation of 
motion of the minor arm to midway between the side and 
shoulder level is also assigned a 20 percent disability 
rating.  To warrant a 30 percent disability rating, the 
limitation of motion of the minor arm must be to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(1998).  Full range of motion of the shoulder is measured 
from 0 degrees to 180 degrees in forward elevation (flexion), 
0 degrees to 180 degrees in abduction, 0 degrees to 90 
degrees in external rotation, and 0 degrees to 90 degrees in 
internal rotation.  38 C.F.R. § 4.71, Plate I (1998).  

The veteran's left shoulder disability may also be rated 
under DC 5203, which pertains to "impairment of the clavicle 
or scapula."  However, the maximum rating for either arm 
under that code is 20 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (1998).  DC's 5200 and 5202 are not applicable to 
the veteran's disability because they pertain to ankylosis of 
scapulohumeral articulation or impairment of the humerus, 
neither of which is present in this case.  

The Board finds that an increased rating for the veteran's 
residuals of a separation of the left (minor) 
acromioclavicular joint is not warranted under DC 5201.  At 
the most recent VA examination in November 1997, clinical 
evaluation revealed a conspicuous listing of the left 
shoulder, with slight atrophy of the musculature.  The 
examiner noted that the veteran's range of motion was limited 
by pain; however, the physical therapy assessment showed that 
he exhibited flexion to 80 degrees.  In addition, X-rays and 
the MRI did not demonstrate any significant abnormalities.  
Based on these findings, the Board may not conclude that the 
veteran's arm motion is limited to only 25 degrees from his 
side.  

The Board has considered, in light of DeLuca, supra, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, an 
increased rating is not warranted under these provisions, as 
no additional factors affecting limitation of motion were 
shown on medical examinations or in the veteran's reported 
history, to warrant assignment of a higher rating.  As noted 
above, the higher of two ratings is to be assigned only where 
the overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, it is the Board's judgment that the 
20 percent rating currently assigned best reflects the 
veteran's service-connected residuals of a separation of the 
left (minor) acromioclavicular joint.  

We note that, in his July 1999 Appellant's Brief, the 
veteran's representative asserted that the left shoulder 
disability warrants a separate rating under DC 5203, in 
addition to the rating that has already been assigned 
pursuant to DC 5201.  In support of this assertion, the Brief 
cited to an opinion of the VA General Counsel, VAOPGCPREC 23-
97, which concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under DC's 
5003 and 5257, and that evaluation of knee dysfunction under 
both of those codes would not amount to pyramiding under 
38 C.F.R. § 4.14.  In a subsequent opinion, VAOPGCPREC 9-98, 
the General Counsel noted that a similar approach with other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  The veteran's representative argued that 
these opinions were applicable to the veteran's case because 
the dislocation did not involve limitation of motion, but 
rather guarding of arm movement.  

The Board respectfully disagrees with this argument, and 
declines to grant a separate rating for the veteran's left 
shoulder disability under the suggested analysis.  The 
relevant General Counsel opinion contemplates that a claimant 
has arthritis in addition to another disability in the same 
joint that does not encompass limitation of motion (e.g., 
instability of a knee).  Hence, the common factor that must 
be shown in order for those opinions to be applicable is 
arthritis.  However, in this case, the veteran has not been 
diagnosed with arthritis, and neither X-rays nor the MRI 
revealed any evidence of arthritis.  Accordingly, separate 
ratings are not warranted for the veteran's left shoulder 
disability.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his left 
shoulder disability.  The Board finds that the preponderance 
of the evidence is against the claim and, therefore, an 
increased rating is not warranted.  


ORDER

An increased rating for residuals of a separation of the left 
(minor) acromioclavicular joint is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

